Title: To Thomas Jefferson from William Short, 2 October 1791
From: Short, William
To: Jefferson, Thomas



Dear Sir
Paris Octob. 2. 1791.

An end was put to the session of the national assembly the day before yesterday by the speech of the King and the answer of the President which I have the honor of inclosing you. There has been no instance perhaps where His Majesty has been more sincerely satisfied with the reception he met with from the public than that day.—The assembly room was crowded with people of all classes and all seemed to vie with each other in demonstrations of their attachment <to the King>. He was much affected himself by these marks of affection and was moved in such a manner as to shed tears;  which changing the tone of his voice produced the same effect on the greater part of those present. Every sentence was interrupted by clapping of hands and cries of Vive le Roi as well from the assembly as the galleries.
The members of the legislature assembled yesterday morning, and formed themselves into divisions for the verification of their powers, and adjourned to this morning when they met again and a sufficient number being verified they formed themselves into an house. They are to meet to-morrow to chuse their proper officers and the day after the King is to go and open the session. No judgment as yet can be formed of the line in which they will march.
No answer has as yet been recieved from foreign courts to the King’s notification of his acceptation of the constitution. The Princes continue to act as during the King’s confinement and affect to consider him still in a state of captivity.—The encouragement and pressing invitations they hold out to emigrants induce great numbers still to go and join them daily. All here are anxious to see what measures the King will have taken with respect to those who are so nearly connected with him and who say they act in his name.
M. de Montmorin determines to realize an intention he has for some time had of retiring from the ministry. The place is offered to M. de Moustier and an express has been sent to him to Berlin. It is uncertain whether he will accept under present circumstances. This appointment is not yet known to the public so that I cannot say what effect it will produce on them. I fear however a bad one as he is considered by those who know him as decidedly an enemy to the present order of things. He has some bitter enemies among the most exagerated and dangerous members of the assembly who I am persuaded will exert themselves on all occasions to prevent his acquiring their confidence, which will be more than ever essential to the ministry now in order to prevent the assembly and its committees taking the administration into their hands.
I will write to you more fully respecting this appointment in my letter which goes by the way of Havre. This is sent by the way of England—I have the honor to be with accustomed sentiments Dear Sir, your affectionate friend & servant,

W: Short

